Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 01/07/2021. Claims 46-65 were previously pending. Claims 46-65 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01/07/2021, 01/07/2021, 01/07/2021, and 1/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
5.	The previous 35 U.S.C. 112(f) claim interpretation has been withdrawn in light of argument.
	The previous Double Patenting has been withdrawn in light of claim 46 of copending application 16/084,544 has been cancelled.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“a query processor of the network of computing server devices arranged to receive and fulfill one or more information requests, including a first information request, wherein the first information request includes: 
a request from a first remote external computing device, the request being for the network of computing server devices to receive first information from the first remote external computing device for storage in the database, the first information having been received by the first remote external computing device from a first IRP and including: 
a first unique identifier of the first IRP; 
first kinematic data collected by the first IRP; and 
a timestamp associated with the first kinematic data”
as stated in claim 46. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 46-65 indicated claims 46-65 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stein et al., US 2013/0079674 A1,  " Insert having self-contained measurement system for measuring parameter of muscular-skeletal system has interior cavity housing electronic circuitry operatively coupled to sensor and sealed from external environment", FIGs.19-21, 
Varsavsky et al., US 2017/0049963 A1, "Method of operating sensing device associated with patient, involves providing output that is influenced by calculated current parameter value and one or more signals by control module", FIG.1.
c.	Kim et al., US, 2013/0252610 A1, "Method for transceiving data in wireless access system, involves receiving message from base station, and transceiving data to/from base station by utilizing machine-to-machine device identifier in available interval ", FIGs.1, 3D.

e.	Brister et al., US 2016/0029998 A1, "Electromagnetic system used for locating intragastric device inside body of patient, comprises electromagnetic field generator configured to generate electromagnetic field, swallowable electromagnetic sensor and valve system", FIG.3A.
f.	Park et al., US 2014/0031063 A1, "Method for transmitting parameter update information in radio communication system, involves providing machine-to-machine instrument with machine-to-machine group identifier information", Abstract.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446